ORDER
WHEREAS, on October 11, 1991, this court denied Paris DonRay Getty’s motion for an extension of time to successfully complete the professional responsibility portion of the multi-state bar examination, and
WHEREAS, Paris DonRay Getty was, by operation of that denial, automatically suspended from the practice of law pursuant to Rule 18(e)(3), Rules on Lawyers Professional Responsibility, and
WHEREAS, Paris DonRay Getty has filed with this court an affidavit stating that he has fully complied with the requirements for reinstatement to the practice of law, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Paris DonRay Getty has fully complied with the requirements for reinstatement to the practice of law,
NOW, THEREFORE, IT IS HEREBY ORDERED that Paris DonRay Getty is reinstated to the practice of law in the State of Minnesota effective on the date of this order subject to the continuation of his supervised probation in accordance with the order of this court dated July 12, 1991.
TOMUANOVICH, J., took no part in this matter.